Citation Nr: 0903697	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned acting Veterans Law Judge in 
November 2008.  A transcript of this hearing is associated 
with the veteran's claims folder.

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 rating decision denied a claim for service 
connection for bilateral hearing loss.

2.  Evidence received since the January 1999 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

4.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for bilateral 
hearing loss was denied by the Detroit RO in a January 1999 
rating decision.  The veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105.  In August 2005, the 
veteran submitted a request to reopen his claim for service 
connection for bilateral hearing loss.

In a September 2006 rating decision, it appears that the RO 
reopened the veteran's claim for service connection for 
bilateral hearing loss and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to bilateral hearing loss.  Insofar as the veteran's claim 
has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record prior to the January 1999 final rating 
decision did not include medical evidence of a current 
disability or any purported medical link between the 
veteran's claimed hearing disability and his military 
service.  

The newly submitted evidence includes VA treatment records 
that show a current bilateral hearing loss disability, as 
well as a statement by a VA physician indicating that diving 
(the veteran was a deep sea diver in service) can cause ear 
injury which could lead to decreased hearing.  

Since this newly received evidence regarding the veteran's 
disability shows a current disability and explains a possible 
nexus to service, which was not shown by the evidence prior 
to January 1999, this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  It 
also raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.  Therefore, this evidence is both new and 
material, and the veteran's claim for entitlement to service 
connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss and tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Certain chronic disabilities, including such organic 
neurological disabilities as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board further observes that the Court has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

In the present appeal, the veteran contends that he has 
bilateral hearing loss and tinnitus due to exposure in 
service to the acoustic trauma of explosions and working in 
demolition as a deep sea diver. 

Service treatment records show that the veteran had normal 
hearing bilaterally at the time of his induction examination 
in November 1945, per whispered voice tests at fifteen feet 
and normal hearing bilaterally in October 1947, per whispered 
voice tests at fifteen feet.  In addition, service treatment 
records are negative for any complaints or treatment of an 
ear condition, hearing loss or tinnitus. 

A September 2005 VA audiology hearing evaluation note 
indicates the veteran had bilateral hearing loss.  At that 
time, the veteran reported hearing loss with an onset six 
months prior and a negative report of tinnitus.  

A September 2005 clinical note by a staff physician indicated 
that the veteran reported he was a deep sea diver down to 
approximately 300 feet and had ear infections three or four 
different times.  The physician opined that diving can cause 
ear injury with tympanic membrane rupture which would result 
in otitis media and subsequent middle ear scarring and 
decreased hearing.  He did not provide a direct nexus opinion 
as it related to the veteran, however.

A July 2006 VA audiological examination was conducted in 
response to the veteran's claim of service connection for 
bilateral hearing loss and tinnitus.  The veteran reported 
that he was exposed to noise as a deep sea diver, 
particularly dealing with under water demolitions.  After 
service, the veteran reported working as a gasoline store 
owner for seven years.  He also spent twenty years as a 
laborer doing construction and carpenter work, without 
hearing protection.  Recreational noise exposure included 
five years shooting hunting rifles, routine lawn maintenance 
and use of home power tools, all without hearing protection.  
The veteran indicated that he could not provide the date of 
onset of his tinnitus, but that it sounded like a phone in 
the distance and was worse when getting up in the morning.  
The audiogram from the examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
75
90
95
LEFT
25
25
75
100
105

The right ear average puretone threshold was 72.5 decibels 
and the left ear average puretone threshold was 76.25 
decibels.  The veteran was noted to have speech recognition 
of 62 percent and 42 percent in the right and left ears, 
respectively.  The veteran exhibited bilateral hearing loss 
as defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed bilateral sensorineural hearing 
loss and tinnitus and opined that the veteran's bilateral 
hearing loss and bilateral tinnitus were not incurred in 
military service.  Her rationale pointed to a number of 
documents contained within the claims file.  The veteran had 
normal hearing per his service treatment records upon 
induction and separation from service, and there were no 
service treatment records documenting an ear condition in 
service.  The veteran filed a claim for dental services in 
1948 and for pulmonary disease in 1989 and neither of these 
documents showed evidence of ear conditions or complaints of 
hearing loss or tinnitus.  The examiner also noted that the 
veteran first applied for hearing loss in 1998, fifty-one 
years after service.  VA outpatient treatment notes showed 
the veteran denied hearing loss in one report and an 
audiology clinical evaluation note from 2005 indicated he 
noticed onset of hearing loss six months prior and denied 
tinnitus for either ear.  In addition, the veteran's ear 
infections were reported years ago.  The veteran during his 
July 2006 examination also denied barotrauma while diving in 
military service to the examiner and reported no 
complications with ear infections in his civilian life. 

During the veteran's November 2008 hearing he testified that 
he has had ringing in his ears for a number of years; it gets 
louder, then fades, then gets louder.  It started happening 
so far back, that he really cannot remember when the ears 
started ringing.  During service he was a deep sea diver and 
was involved with underwater demolition.  He often set 
charges to detonate and was near them when they went off.  He 
could feel the explosions in his eardrums when they occurred.  
The veteran's sister testified that the veteran complained 
about hearing trouble off and on when he came out of service 
in the 1940s, although it was not continuous.  The veteran 
testified that after service he did two or three years in 
construction, building homes and had his own businesses.  
Then he went into the service industry which included a 
restaurant and a couple of gas stations.  During that time he 
was not exposed to loud noises, although he did drive trucks 
during that time.  The veteran retired in 1978 and then it 
was another twenty years before he filed his claim for 
hearing loss.  The veteran testified that it was about twenty 
years ago when he first really noticed the ringing in his 
ears and that he could not hear as well as when he was 
younger.  

In this case, the veteran currently has bilateral hearing 
loss, as defined by VA, and tinnitus.  The question that must 
be answered is whether or not the bilateral hearing loss and 
tinnitus the veteran currently suffers from was caused by or 
related to his military service.  The veteran was exposed to 
noise as a deep sea diver, dealing with underwater 
demolitions and explosions in his military service.  The 
Board concedes the veteran's exposure to acoustic trauma in 
service, but while the veteran has stated his belief that his 
exposure to noise during military service caused his 
bilateral hearing loss and tinnitus, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  A statement that something "can cause" is 
speculative at best.  Such a statement is too vague and 
speculative to warrant any probative weight.  Due to the 
speculative nature of the September 2005 clinical note by the 
staff physician, Dr. P.R.V., it is insufficient to provide a 
medical nexus in favor of the veteran's claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The record does not contain any medical evidence or evidence 
of any kind that the veteran suffered from bilateral hearing 
loss or tinnitus during service or within a year of discharge 
from service, aside from the testimony by the veteran and his 
sister from November 2008.  The earliest records indicating 
the veteran had any hearing condition are from 1998.  The 
Court has indicated that the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
In addition, the veteran's original claim was filed several 
decades after separation.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 

The veteran has reported a history of civilian noise exposure 
working as a laborer and carpenter in construction work 
without hearing protection, and he drove a tanker truck at 
times.  The veteran also had exposure to recreational noise 
shooting hunting rifles and using home power tools.  A 
September 2005 VA audiology hearing evaluation note indicates 
that the veteran reported hearing loss with an onset six 
months prior and a negative report of tinnitus.  Although the 
veteran asserts that his hearing loss began during service, 
there is no unequivocal medical evidence or opinion linking 
the veteran's hearing loss condition and tinnitus to his 
military service.  Not only is there no unequivocal medical 
evidence in support of the veteran's claims, but there is 
also medical evidence against the veteran's claims.  As noted 
above, in July 2006 a VA audiologist diagnosed bilateral 
sensorineural hearing loss and tinnitus and opined that the 
veteran's hearing loss and tinnitus was not related to his 
military service.  For the Board to conclude that the 
veteran's bilateral hearing loss and tinnitus had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, supra.

Finally, the fact that the veteran has been unable to state 
the approximate date of onset of tinnitus distinguishes this 
case from the type of situation addressed in Charles, which 
concerned instances where the veteran asserted continuity of 
symptomatology since service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008, as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent have been met.  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by 
letters in September 2005 and October 2006, before the 
adverse rating decisions that are the subject of this appeal.  
In March 2006 and October 2006 letters the veteran was given 
the specific notice for service connection for bilateral 
hearing loss and tinnitus, respectively, as required by 
Dingess, supra.  The Board finds that VA has met its duty to 
notify the veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran was also afforded a VA 
examination, with a medical opinion, in connection with the 
claims.  The veteran testified before the undersigned in a 
travel board hearing.  The veteran also submitted medical 
treatise information.  Therefore, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, supra.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened; to that extent only, the appeal is granted.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

Service records show that the veteran was a diver.  A VA 
treatment note from September 28, 2005 by Dr. P.R.V. found 
that the veteran had bronchiectasis and indicated that his 
was possibly due to diving in service.  A VA examination 
report from November 1989 indicated the veteran showed 
residuals of old granulomatous disease and received a 
clinical diagnosis of chronic obstructive pulmonary disease.  
Current VA treatment records, dated as recently as September 
2008 show the veteran is being treated for lung disorders.  

In November 2006, the Battle Creek VA Medical Center 
attempted to schedule a VA examination to ascertain the 
nature and etiology of any current lung disorder.  As noted 
in the RO's January 2007 statement of the case, the veteran 
failed to report for the examination as he was in Florida 
until sometime in May 2007 and the RO denied his claim.  The 
question as to the nature and etiology of veteran's current 
lung disorder continues to be paramount in this appeal, as 
indicated in the hearing testimony, and must be addressed in 
the form of competent clinical evidence.  One further attempt 
to afford the veteran a VA medical evaluation and opinion is 
judged to be in order.  A remand is required to effectuate 
this examination request.  38 C.F.R. § 3.327 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA pulmonary examination, with an 
appropriate examiner, in order to 
ascertain the nature and etiology of any 
current lung disability.  All indicated 
testing should be conducted.  After 
reviewing the entire record, including the 
September 2005 note by Dr. P.R.V. that 
found the veteran had bronchiectasis 
possibly due to diving in service, the 
examiner should express opinions as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any currently diagnosed lung 
disability was initially manifested in 
service or is otherwise related to 
service, to include as due to pneumothorax 
or barotrauma as a diver?  The claim's 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination.  The 
examiner should state the bases for all 
opinions rendered. 

Inform the veteran that if he fails to 
appear for an examination, his claim will 
be decided without the benefit of 
potentially favorable evidence.  Also 
inform the veteran that VA will work him 
if there is a more convenient VAMC for him 
to attend the examination, as it appears 
he spends the winters in Florida.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


